Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Delanco Bancorp, Inc. Registration Statement No. 333-155621 on Form S-8 of our report dated June 8, 2012 relating to our audit of the consolidated financial statements of Delanco Bancorp, Inc. and subsidiaries as of March31, 2012 appearing in the Annual Report on Form10-K originally filed with the Securities and Exchange Commission on June 29, 2012. /s/ Connolly, Grady & Cha, P.C. Certified Public Accountants Philadelphia, Pennsylvania June 27, 2012
